PER CURIAM
Defendant, after pleading no contest, was convicted of burglary in the first degree. ORS 164.225. He appeals from the judgment requiring him to pay restitution in the amount of $10,000 to the Crime Victim’s Compensation Program. However, an order of restitution is part of a defendant’s sentence. State v. Hart, 299 Or 128, 140-41, 699 Or 1113 (1985); see also ORS 137.106 (“In addition to any other sentence it may impose, the court may order that the defendant make restitution to the victim.”). Because defendant’s sentence is the result of a negotiated plea, it is not reviewable by this court under the version of ORS 138.222(2) (d) in effect at the time of his sentence. State v. George, 127 Or App 581, 873 P2d 468 (1994).
Affirmed.